DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-14, filed 12/15/2021, with respect to claims 3, 5, 7, 9, 11 and 13-15 have been fully considered and are persuasive.  The rejection of claims 3, 5, 7, 9, 11 and 13-15 has been withdrawn. 

Allowable Subject Matter
Claims 3, 5, 7, 9, 11 and 13-15 are allowed.
Claims 3, 5, 7, 9, 11 and 13-15 are allowed because the prior art does not teach or make obvious a manifold, installed at a flow passage of an ink, that diverges a main flow pipe into a sub-flow pipe and a supply flow pipe.  It is this combination of limitations, in combination with the other features and limitations of claim3 that makes these claims allowable over the prior art of record.

Reference pertinent to the art but not relied upon
Brook (CN 105934348A) discloses a manifold formed in an ink jet printing head and includes a first and second manifold chamber.  However, Brook does not disclose the manifold installed at a flow passage of an ink diverging a main flow pipe into a sub-flow pipe and a supply flow pipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853